Filed 5/20/13
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                             (Nevada)
                                               ----



GREGORY W. BOCK, as Trustee, etc.,                                      C069863

                  Plaintiff and Appellant,                     (Super. Ct. No. 76151)

        v.                                                     MODIFICATION OF
                                                                  OPINION
CALIFORNIA CAPITAL LOANS, INC. et al.,
                                                                 (NO CHANGE IN
                  Defendants and Respondents.                      JUDGMENT)


      APPEAL from a judgment of the Superior Court of Nevada County, Sean P.
Dowling, Judge. Affirmed.

      John J. Hartford; Wilson & Wilson and Donald A. Wilson for Plaintiff and
Appellant.

       Jay-Allen Eisen Law Corporation, Jay-Allen Eisen, Aaron S. McKinney; The Law
Offices of Kirk S. Rimmer and Kirk S. Rimmer for Defendant and Respondent.


TH E COURT:
        The opinion of this court filed May 14, 2013, in the above entitled case is
modified as follows:
        The second sentence of the second paragraph on 8 page beginning “According to
Bock” is deleted and the following sentence is inserted in its place:



                                                1
      According to Bock, the interest that the lender, California Capital, was to have
earned on the loan cannot be considered compensation to Speckert for purposes of
section 1916.1, even though Speckert was the sole shareholder of the corporation, and
since Speckert did not take a commission on the transaction, Speckert did not act for
compensation or in expectation of compensation in arranging the loan.
      This modification does not affect the judgment.




      ROBIE                        , Acting P. J.



     MURRAY                         , J.



     DUARTE                         , J.




                                            2